DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/03/2022 has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
With respect to claims 1, 14, and 19, the claims recite receiving a query; identifying information requested by the query and an input data set identified by the query; determining, based on a first data type of the information requested by the query and a second data type of the input data set, one or more data models to output the information requested by the query; accessing, based on the query, geographic data and associated context data from one or more data repositories; providing the geographic data and the associated context data as input to the one or more data models to generate model output that includes the information requested by the query; and generating output data representing the model output in response to the query. Claim 1 recites a system for data analysis of geographic data and associated context data, the system comprising: one or more processors; and one or more memory devices storing instructions that are executable by the one or more processors to perform operations. Claim 14 also recites a method of data analysis of geographic data and associated context data, the method comprising and at one or more processors. Claim 19 recites a computer-readable storage device storing instructions that are executable by one or more processors to cause the one or more processor to perform operations comprising.
The limitations directed towards identifying information requested by the query and an input data set identified by the query, determining, based on a first data type of the information requested by the query and a second data type of the input data set, one or more data models to output the information requested by the query, is a process that, under its broadest reasonably interpretation, covers performance of these limitations in the mind but for the recitation of generic computer components. That is, other than reciting “receiving a query”, “accessing, based on the query, geographic data and associated context data from one or more data repositories”, “providing the geographic data and the associated context data as input to the one or more data models to generate model output that includes the information requested by the query”, “generating output data representing the model output in response to the query” as recited in claims 1, 14, and 19, “a system for data analysis of geographic data and associated context data, the system comprising: one or more processors; and one or more memory devices storing instructions that are executable by the one or more processors to perform operations” as recited in claim 1, “one or more processors” as recited in claim 14, and “a computer-readable storage device storing instructions that are executable by one or more processors to cause the one or more processor to perform operations” as recited in claim in 19, nothing in the claim precludes these steps from practically being performed in the mind and/or by a human with pen and paper.
For example, but for the limitation stating “receiving a query”, “accessing, based on the query, geographic data and associated context data from one or more data repositories”, “providing the geographic data and the associated context data as input to the one or more data models to generate model output that includes the information requested by the query”, “generating output data representing the model output in response to the query” as recited in claims 1, 14, and 19, “a system for data analysis of geographic data and associated context data, the system comprising: one or more processors; and one or more memory devices storing instructions that are executable by the one or more processors to perform operations” as recited in claim 1, “one or more processors” as recited in claim 14, and “a computer-readable storage device storing instructions that are executable by one or more processors to cause the one or more processor to perform operations” as recited in claim in 19, the mention of “identifying information requested by the query and an input data set identified by the query; determining, based on a first data type of the information requested by the query and a second data type of the input data set, one or more data models to output the information requested by the query” in the context of the claims, encompasses a user mentally selecting a data model associated and determining output based on the selected data model. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation using a mental processes but for the recitation of well-understood and routine components, then it falls within the and “Mental Process” groupings of abstract idea. Accordingly, the claim recites an abstract idea.
The judicial exception is not integrated into a practical application by additional elements. In particular the claims recite “receiving a query”, “accessing, based on the query, geographic data and associated context data from one or more data repositories”, “providing the geographic data and the associated context data as input to the one or more data models to generate model output that includes the information requested by the query”, “generating output data representing the model output in response to the query” as recited in claims 1, 14, and 19, “a system for data analysis of geographic data and associated context data, the system comprising: one or more processors; and one or more memory devices storing instructions that are executable by the one or more processors to perform operations” as recited in claim 1, “one or more processors” as recited in claim 14, and “a computer-readable storage device storing instructions that are executable by one or more processors to cause the one or more processor to perform operations” as recited in claim in 19. A system for data analysis of geographic data and associated context data, the system comprising: one or more processors; and one or more memory devices storing instructions that are executable by the one or more processors to perform operations, as recited in claim 1, one or more processors, as recited in claim 14, and a computer-readable storage device storing instructions that are executable by one or more processors to cause the one or more processor to perform operations, as recited in claim in 19 is recited at a high level generality (i.e., as generic computer components performing a generic computer function of “searching”) such that it amounts to no more than mere instructions to apply the exception. Receiving a query, accessing, based on the query, geographic data and associated context data from one or more data repositories, providing the geographic data and the associated context data as input to the one or more data models to generate model output that includes the information requested by the query, and generating output data representing the model output in response to the query as recited in claims 1, 14, and 19, is interpreted by the examiner to be insignificant extra solution activity and it merely confines the claim to a particular technological environment or field of use for data gathering in conjunction with the abstract idea. These elements do not integrate the abstract idea into a practical application because it does not impose a meaningful limit on the judicial exception.
These claims does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements reciting a system for data analysis of geographic data and associated context data, the system comprising: one or more processors; and one or more memory devices storing instructions that are executable by the one or more processors to perform operations, as recited in claim 1, one or more processors, as recited in claim 14, and a computer-readable storage device storing instructions that are executable by one or more processors to cause the one or more processor to perform operations, as recited in claim in 19 are recited at high levels of generality to apply the exception using generic computer components. Receiving a query, accessing, based on the query, geographic data and associated context data from one or more data repositories, providing the geographic data and the associated context data as input to the one or more data models to generate model output that includes the information requested by the query, and generating output data representing the model output in response to the query as recited in claims 1, 14, and 19 is interpreted to be well understood, routine and conventional activity (Storing and retrieving information in memory, Versata (see MPEP 2106.06(d))). To further elaborate, the additional limitations “receiving a query”, “accessing, based on the query, geographic data and associated context data from one or more data repositories”, “providing the geographic data and the associated context data as input to the one or more data models to generate model output that includes the information requested by the query” as recited in claims 1, 14, and 19, “a system for data analysis of geographic data and associated context data, the system comprising: one or more processors; and one or more memory devices storing instructions that are executable by the one or more processors to perform operations” as recited in claim 1, “one or more processors” as recited in claim 14, and “a computer-readable storage device storing instructions that are executable by one or more processors to cause the one or more processor to perform operations” as recited in claim in 19 do not impose a meaningful limit on the judicial exception and it merely confines the claims to a particular technological environment or field of use. Claims 1, 14, and 19 are not patent eligible.

With respect to claim 2, the limitations are directed towards the one or more memory devices further store a plurality of data models including the one or more data models, each data model of the plurality of data models associated with a respective type of model output data and a respective type of model input data. These elements further elaborate the abstract idea and are interpreted to be well understood, routine and conventional activity (Storing and retrieving information in memory, Versata (see MPEP 2106.06(d))), therefore they are interpreted to be merely insignificant extra solution activity. Claim 2 does not recite additional limitations which tie the abstract idea into a practical application and amount to significantly more than the identified judicial exception.

With respect to claim 3, the limitations are directed towards determining the one or more data models includes selecting the one or more data model models from among the plurality of data models based on the query and the respective type of model output data of each data model, wherein the plurality of data models include a traffic projection data model, a population demographics data model, a bus route data model, a shipping route data model, a toll pricing data model, an advertising location data model, a mobile advertising data model, or a combination thereof. These elements further elaborate the abstract idea and the human mind and/or with pen and paper can determine the one or more data models includes selecting the one or more data model from among the plurality of data models based on the query and the respective type of model output data of each data model, wherein the plurality of data models include a traffic projection data model, a population demographics data model, a bus route data model, a shipping route data model, a toll pricing data model, an advertising location data model, a mobile advertising data model, or a combination thereof. Therefore, claim 3 does not recite additional limitations which tie the abstract idea into a practical application and amount to significantly more than the identified judicial exception.

With respect to claim 4, the limitations are directed towards the determining the one or more data models includes determining that the plurality of data models do not include a particular data model to output the information requested by the query, and the operations further comprise automatically generating the particular data model using an automatic machine learning model building process. These elements further elaborate the abstract idea and the human mind and/or with pen and paper can determine that the plurality of data models do not include a particular data model to output the information requested by the query and automatically generating the particular data model using an automatic machine learning model building process, wherein the machine learning model is interpreted by the examiner to include mentally learning from data. Therefore, claim 4 does not recite additional limitations which tie the abstract idea into a practical application and amount to significantly more than the identified judicial exception.

With respect to claims 5 and 17, the limitations are directed towards the operations further comprise, before receiving the query: obtaining electronic records from a plurality of distinct data sources; generating data including at least a portion of the geographic data, the associated context data, or both, based on the electronic records; and storing the generated data at the one or more data repositories. The additional elements directed to obtaining electronic records from a plurality of distinct data sources and storing the generated data at the one or more data repositories further elaborate the abstract idea and are interpreted to be well understood, routine and conventional activity (Storing and retrieving information in memory, Versata (see MPEP 2106.06(d))), therefore they are interpreted to be merely insignificant extra solution activity. The elements directed to generating data including at least a portion of the geographic data, the associated context data, or both, based on the electronic records further elaborate the abstract idea and the human mind and/or with pen and paper can generate data including at least a portion of the geographic data, the associated context data, or both, based on the electronic records. Therefore, claim 5 and 17 do not recite additional limitations which tie the abstract idea into a practical application and amount to significantly more than the identified judicial exception.

With respect to claim 6, the limitations are directed to the plurality of distinct data sources includes one or more of a government digital records database or a map provider database. These elements further elaborate the abstract idea and merely confine the claim to a particular technological environment or field of use. Therefore, claim 6 does not recite additional limitations which tie the abstract idea into a practical application and amount to significantly more than the identified judicial exception.

With respect to claim 7, the limitations are directed to the electronic records include real estate data, topographic data, infrastructure data, geologic data, descriptions of named or designated locations, or a combination thereof. These elements further elaborate the abstract idea and merely confine the claim to a particular technological environment or field of use. Therefore, claim 7 does not recite additional limitations which tie the abstract idea into a practical application and amount to significantly more than the identified judicial exception.

With respect to claim 8, the limitations are directed to electronic records include weather data, social media data, video streams, internet-of-things device data, transportation data, security data, healthcare data, utility data, event data, or a combination thereof. These elements further elaborate the abstract idea and merely confine the claim to a particular technological environment or field of use. Therefore, claim 8 does not recite additional limitations which tie the abstract idea into a practical application and amount to significantly more than the identified judicial exception.

With respect to claim 9, the limitations are directed to the electronic records include two or more sets of time series data and generating the generated data includes time aligning the two or more sets of time series data. The elements directed to the electronic records include two or more sets of time series data further elaborate the abstract idea and merely confine the claim to a particular technological environment or field of use. The elements directed to generating the generated data includes time aligning the two or more sets of time series data further elaborate the abstract idea and the human mind and/or with pen and paper can include in generating data time aligning the two or more sets of time series data. Therefore, claim 9 does not recite additional limitations which tie the abstract idea into a practical application and amount to significantly more than the identified judicial exception.

With respect to claim 10, the limitations are directed to electronic records include two or more conflicting records, and wherein the generating the generated data includes reconciling the two or more conflicting records. The elements directed to the electronic records include two or more conflicting records further elaborate the abstract idea and merely confine the claim to a particular technological environment or field of use. The elements directed to generating the generated data includes reconciling the two or more conflicting records further elaborate the abstract idea and the human mind and/or with pen and paper can include in generating data reconciling the two or more conflicting records. Therefore, claim 10 does not recite additional limitations which tie the abstract idea into a practical application and amount to significantly more than the identified judicial exception.

With respect to claim 11, the limitations are directed to electronic records include at least one image, and wherein the generating the generated data includes analyzing the image to generate information descriptive of the image. The elements directed to the electronic records include at least one image further elaborate the abstract idea and merely confine the claim to a particular technological environment or field of use. The elements directed to generating the generated data includes analyzing the image to generate information descriptive of the image records further elaborate the abstract idea and the human mind and/or with pen and paper can include in generating data analyzing the image to generate information descriptive of the image. Therefore, claim 11 does not recite additional limitations which tie the abstract idea into a practical application and amount to significantly more than the identified judicial exception.

With respect to claim 12, the limitations are directed to electronic records include at least one natural language text, and wherein the generating the generated data includes analyzing the natural language text to identify events that are scheduled to occur in a geographic area. The elements directed to the electronic records include at least one natural language text further elaborate the abstract idea and merely confine the claim to a particular technological environment or field of use. The elements directed to generating the generated data includes analyzing the natural language text to identify events that are scheduled to occur in a geographic area further elaborate the abstract idea and the human mind and/or with pen and paper can include in generating data analyzing the natural language text to identify events that are scheduled to occur in a geographic area. Therefore, claim 12 does not recite additional limitations which tie the abstract idea into a practical application and amount to significantly more than the identified judicial exception.

With respect to claims 13, the limitations are directed to wherein the one or more data models are determined based on a type of analysis task indicated by the query. Determining one or more data models based a type of analysis task indicated by the query further elaborate the abstract idea and the human mind and/or with pen and paper can determine one or more data models based a type of analysis task indicated by the query. Therefore, claim 13 do not recite additional limitations which tie the abstract idea into a practical application and amount to significantly more than the identified judicial exception.

With respect to claim 15, the limitations are directed towards determining the data models includes selecting the data one or more models from among a plurality of data models in a memory device that is accessible to the one or more processors. These elements further elaborate the abstract idea and are interpreted to be well understood, routine and conventional activity (Storing and retrieving information in memory, Versata (see MPEP 2106.06(d))), therefore they are interpreted to be merely insignificant extra solution activity. Claim 15 does not recite additional limitations which tie the abstract idea into a practical application and amount to significantly more than the identified judicial exception.

With respect to claim 16 and 20, the limitations are directed towards determining the data models comprises: searching a plurality of data models stored in a memory device to determine whether the plurality of data models include a particular data model to output the information requested by the query; and in response to determining that the plurality of data models do not include the particular data model, automatically generating the particular data model using an automatic machine learning model building process. The additional elements directed to determining the data model comprises: searching a plurality of data models stored in a memory device to determine whether the plurality of data models include a particular data model to output the information requested by the query further elaborate the abstract idea and are interpreted to be well understood, routine and conventional activity (Storing and retrieving information in memory, Versata (see MPEP 2106.06(d))), therefore they are interpreted to be merely insignificant extra solution activity. The elements directed to in response to determining that the plurality of data models do not include the particular data model, automatically generating the particular data model using an automatic machine learning model building process further elaborate the abstract idea and the human mind and/or with pen and paper can in response to determining that the plurality of data models do not include the particular data model, automatically generating the particular data model using an automatic machine learning model building process. Claim 16 does not recite additional limitations which tie the abstract idea into a practical application and amount to significantly more than the identified judicial exception.

With respect to claim 18, the limitations are directed to wherein a first data model of the one or more data models is configured to generate a first model result based on the geographic data and associated context data, and wherein a second data model of the one or more data models is configured to generate a second model result based on the first model result, and wherein the model output is determined based on the second model result. A first data model of the one or more data models is configured to generate a first model result based on the geographic data and associated context data, and wherein a second data model of the one or more data models is configured to generate a second model result based on the first model result, and wherein the model output is determined based on the second model result further elaborate the abstract idea and the human mind and/or with pen and paper can configure a first data model of the one or more data models to generate a first model result based on the geographic data and associated context data, a second data model of the one or more data models to generate a second model result based on the first model result, and determine the model output based on the second model result. Therefore, claim 18 does not recite additional limitations which tie the abstract idea into a practical application and amount to significantly more than the identified judicial exception.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1, 14, and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The applicant states support for the amendments may be in Paragraph 0008 and 0034 and no new matter is added. Paragraph 0008 of the Specification appears to describe a number analysis applications that generate analysis data and generated data models in response to a query. Paragraph 0034 appears to describe input data a data type associated with the input data. Paragraph 0034 also appears to teach characteristics of the input data set but it is not clear from looking at paragraph 0008, paragraph 0034, and the remainder of the specification how the newly claimed limitation of an “determining, based on a first data type of the information requested by the query and a second data type of the input data set, one or more data models to output the information requested by the query…” is described. It is not clear that there is a first and second data type and is not clear how one or more data models to output the information requested by the query is determined based on a first and second data type. The specification does not appear to support no blank entries due to an abstract expression not having a data item associated with the category.
Dependent claims 2-13 ultimately depend on claim 1. Therefore, claims 2-13 are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
Dependent claims 15-18 ultimately depend on claim 14. Therefore, claims 15-18 are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
Dependent claim 20 ultimately depend on claim 19. Therefore, claim 20 is also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 13-16, and 19-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gholami et al. (U.S. Publication No.: US 20170109413 A1) hereinafter Gholami.
As to claim 1:
Gholami discloses:
A system for data analysis of geographic data and associated context data [FIG. 1 shows a search system. Paragraph 0043 teaches result scores may indicate the relevance of the search results to a query and other user context parameters (e.g., a geographical location of the user device 12, an operating system of the user device 12, a type of the user device 12, etc.], the system comprising: 
one or more processors; and one or more memory devices storing instructions that are executable by the one or more processors to perform operations [Paragraph 0110 teaches the term ‘module’ may refer to, be part of, or include processor hardware (shared, dedicated, or group) that executes code and memory hardware (shared, dedicated, or group) that stores code executed by the processor hardware. Paragraph 0112 teaches group processor hardware encompasses a microprocessor that, in combination with additional microprocessors. Note: The examiner interprets the cited code stored in memory read on the claimed instructions stored on memory.] including: receiving a query [Paragraph 0057 teaches during operation, the user devices 12A, 12B generate query requests and provide the query requests in query files to the servers 16, 20, as shown.];
identifying information requested by the query and an input data set identified by the query [Paragraph 0034 teaches search server 16 performs searches based on the query requests to provide search results to the user devices 12. Paragraph 0057 teaches during operation, the user devices 12A, 12B generate query requests and provide the query requests in query files to the servers 16, 20, as shown. Paragraph 0070 teaches query request signal is generated, which may include: a user ID; a user device ID; a timestamp of when the query request is generated; keywords and/or other user input and/or selected search identifiers; and/or other query related information.]; 
determining, based on a first data type of the information requested by the query and a second data type of the input data set, one or more data models to output the information requested by the query [Paragraph 0034 teaches search server 16 performs searches based on the query requests to provide search results to the user devices 12. Paragraph 0043 teaches the one or more machine-learned models may generate the result scores based on the search metrics 128. Paragraph 0057 teaches during operation, the user devices 12A, 12B generate query requests and provide the query requests in query files to the servers 16, 20, as shown. Paragraph 0063 teaches a search vertical describes a specific type of content on which a query is run and for which results are presented. For example, an APP store may have content related to people, sports, human activity, jobs, companies, groups, universities, etc. Subsequently, the APP store may have corresponding search verticals (e.g., sports, human activity, jobs, companies, groups, universities, etc.) for searching each type of content. Thus, a search query running on a sports search vertical will return a list of APPs on sports related APPs that match the search query. Paragraph 0066 teaches scoring models are copied and the copied versions are updated, such that old versions of the scoring models remain in the SS memory 78 and may be used by the search module 110… The search module 110 may exchange a current scoring model with one of the previously used scoring models in response to identifying search metrics that indicate the current scoring model is deficient in some manner and/or less effective than a previously used scoring model. Paragraph 0070 teaches query request signal is generated, which may include: a user ID; a user device ID; a timestamp of when the query request is generated; keywords and/or other user input and/or selected search identifiers; and/or other query related information. Paragraph 0084 teaches the system operator may update the scoring model if new content is acquired for a specific vertical (e.g., a search category, such as hotels, restaurants, APPs, images, videos, etc.). In this case, the new scoring model may be generated based on the newly acquired content. 
Note: The examiner interprets scoring models are copied and the copied versions are updated with the new content type. Updated scoring models with content of a specific type (data type) such as such as hotels, restaurants, APPs, images, videos are interpreted to read on the claimed determining, based on a first data type of the information requested by the query and a second data type of the input data set, one or more data models to output the information requested by the query. For example, a search query running on a sports search vertical will return a list of sports related APPs that match the search query. The sports vertical is interpreted to be a specific vertical associated with a content type and the content type is interpreted to be associated with the determined specific scoring model updated with content of the specific type (data type). Query request signal and query files (input data set) that are associated with the content type (second data type) of the query reads on the claimed a second data type of the input data set. In the context of the cited prior art, the scoring models generate scores and search results of a specific content type, the models are associated with their specific content type (data type), therefore search results and scores (model output data) associated with the specific content type (data type) reads on the claimed one or more data models to output the information requested by the query based on a data type of the information requested by the query.];
accessing, based on the query, geographic data and associated context data from one or more data repositories [Paragraph 0057 teaches during operation, the user devices 12A, 12B generate query requests and provide the query requests in query files to the servers 16, 20, as shown. The query files may include the query related information described above and other data, such as: geographical location of the corresponding user device; an Internet protocol (IP) address of the user device; platform data for an operating system version of the user device, a device type, or a web-browser version; and partner-specific data. Note: The examiner interprets the operation of providing query files to the servers includes the claimed accessing based on the query. Query files that include geographic location data and the ip address of the user device is interpreted to read on the claimed geographic data and associated context data from one or more data repositories. The cited files are interpreted to be the claimed data repositories.]; 
providing the geographic data and the associated context data as input to the one or more data models to generate model output that includes the information requested by the query; and generating output data representing the model output in response to the query [Paragraph 0057 teaches during operation, the user devices 12A, 12B generate query requests and provide the query requests in query files to the servers 16, 20, as shown. The query files may include the query related information described above and other data, such as: geographical location of the corresponding user device; an Internet protocol (IP) address of the user device; platform data for an operating system version of the user device, a device type, or a web-browser version; and partner-specific data. Paragraph 0060 teaches user devices 12A, 12B and the servers 16, 20 provide analytics data, as described above, to the analytics server 18 for analysis, search metric generation and CTR-based scoring model updating. The analytics data may be based on the queries. Paragraph 0062 teaches the search module 110 generates search results based on the CTR-based scoring model 116 and a database of possible search documents, links, APPs and other search result items stored in the SS memory 78. Note: The cited query and files containing geographical data and ip address information provided to servers for analysis, CTR-based scoring model updating, and search results based on scoring models is interpreted to read on the claimed providing the geographic data and the associated context data as input to the one or more data models to generate model output. The search results based on analysis data from the cited query is interpreted to be the claimed generated model output, wherein the cited analysis data is provided to the CTR-based scoring model and the cited search results are based on the scoring model. Search results based on the CTR-based scoring model is interpreted to read on the claimed generate model output that includes the information requested by the query generating output data representing the model output in response to the query.]

As to claim 2:
Gholami discloses:
The system of claim 1, wherein the one or more memory devices further store a plurality of data models including the one or more data models [Paragraph 0066 teaches the SS memory 78 may store any number of CTR-based scoring models and non-CTR-based scoring models, which may be accessed by the search module 110 and used when conducting searches… scoring models are copied and the copied versions are updated, such that old versions of the scoring models remain in the SS memory 78 and may be used by the search module 110. Note: The examiner interprets SS memory 78 to be the claimed one or more memory devices that store a plurality of data models that include the one or more data models. Copied versions of the models and old versions that remain for searching is interpreted to read on the claimed storing a plurality of data models.], each data model of the plurality of data models associated with a respective type of model output data [Paragraph 0034 teaches search server 16 performs searches based on the query requests to provide search results to the user devices 12. Paragraph 0043 teaches the one or more machine-learned models may generate the result scores based on the search metrics 128. Paragraph 0057 teaches during operation, the user devices 12A, 12B generate query requests and provide the query requests in query files to the servers 16, 20, as shown. Paragraph 0063 teaches a search vertical describes a specific type of content on which a query is run and for which results are presented. For example, an APP store may have content related to people, sports, human activity, jobs, companies, groups, universities, etc. Subsequently, the APP store may have corresponding search verticals (e.g., sports, human activity, jobs, companies, groups, universities, etc.) for searching each type of content. Thus, a search query running on a sports search vertical will return a list of APPs on sports related APPs that match the search query. Paragraph 0066 teaches scoring models are copied and the copied versions are updated, such that old versions of the scoring models remain in the SS memory 78 and may be used by the search module 110… The search module 110 may exchange a current scoring model with one of the previously used scoring models in response to identifying search metrics that indicate the current scoring model is deficient in some manner and/or less effective than a previously used scoring model. Paragraph 0084 teaches the system operator may update the scoring model if new content is acquired for a specific vertical (e.g., a search category, such as hotels, restaurants, APPs, images, videos, etc.). In this case, the new scoring model may be generated based on the newly acquired content. 
Note: The examiner interprets scoring models are copied and copied versions are updated with the new content type. Scoring models with the updated content type are interpreted to read on the claimed each data model of the plurality of data models associated with a respective type of model output data. For example, a search query running on a sports search vertical will return a list of APPs on sports related APPs that match the search query. The sports vertical is interpreted to be a specific vertical associated with a content type and the content type is interpreted to be associated with the specific scoring model. The query files (input data) associated with content type of the query used generate scoring models reads on the claimed type of model input data because queries and their respective query files include content type data associated with the query and a respective (same) content type associated with the query files sent to the server to updated scoring models. In the context of the cited prior art, the scoring models generate scores and search results, the models are associated with their specific content type, therefore search results and scores (model output data) are associated with the specific content type.]


As to claim 4:
Gholami discloses:
The system of claim 2, wherein the determining the data model includes determining that the plurality of data models do not include a particular data model to output the information requested by the query, and the operations further comprise automatically generating the particular data model using an automatic machine learning model building process [Paragraph 0034 teaches search server 16 performs searches based on the query requests to provide search results to the user devices 12. The normalized CTR module 24 determines normalized CTRs based on analytics data corresponding to the query requests and search results to provide an indication of user engagement with the search results. The CTR-based scoring module 22 updates a CTR-based scoring model based on the normalized CTRs. The CTR-based scoring model is used when conducting searches to provide and rank search results. Paragraph 0043 teaches the CTR-based scoring model 116 includes one or more machine learning models (e.g., a supervised learning model) configured to receive the search metrics 128. Paragraph 0047 teaches the analytics server 18 includes the operating (or analytics) system 44, which analyzes analytics data and generates search metrics 128 for updating the CTR-based search model 116. Paragraph 0052 teaches the analysis module 136 analyzes the analytic data 138 to generate the search metrics 128. Paragraph 0060 teaches the analytics data may be based on the queries, the search results and corresponding search related information. Paragraph 0063 teaches a search vertical describes a specific type of content on which a query is run and for which results are presented.  Paragraph 0084 teaches the CTR-based scoring model 116 is updated based on the search metrics received…. the CTR-based scoring module 112 may update the CTR-based scoring model 116 if new search content has been acquired… for example, if new content is acquired for a specific vertical (e.g., a search category, such as hotels, restaurants, APPs, images, videos, etc.). In this case, the new scoring model may be generated based on the newly acquired content. Note: The examiner interprets search verticals to be description of a specific type of content on which a query is run and for which results are presented. The cited newly generated scoring models for newly acquired content used to provide scores for query results and query results is interpreted to read on the claimed determining that the plurality of data models do not include a particular data model to output the information requested by the query. To further elaborate, the examiner interprets new scoring models to be models that did not exist prior to the creation of the new model, wherein the new model is generated due to newly acquired search content from the received search metrics. The examiner interprets the process of updating the scoring data models and generating new scoring data models due to newly acquired search content or search categories must include determining that the existing scoring data model hasn’t been updated or generated to produce scores associated with search results requested by the query (output the information requested by the query). Generating new scoring models in response to newly acquired search content is interpreted to read on the claimed automatically generating the particular data model. One or more machine learning models that receive search metrics and are associated with scoring models is interpreted to read on the claimed generating the particular data model using an automatic machine learning model building process, wherein search metrics and machine learning models are used to update scoring models and generate new scoring models.]

As to claim 13:
Gholami discloses:
The system of claim 1, wherein the one or more data models are determined based on a type of analysis task indicated by the query [Paragraph 0062 teaches the CTR-Based scoring model 116 is updated by the CTR-based scoring module 112 based on search metrics provided by the analysis module 136 of the analytics server 18.]

As to claim 14:
Gholami discloses:
A method of data analysis of geographic data and associated context data [The methods of FIGS. 5-8], the method comprising: 
receiving, at one or more processors [Paragraph 0057 teaches during operation, the user devices 12A, 12B generate query requests and provide the query requests in query files to the servers 16, 20, as shown.], a query;
identifying information requested by the query and an input data set identified by the query [Paragraph 0034 teaches search server 16 performs searches based on the query requests to provide search results to the user devices 12. Paragraph 0057 teaches during operation, the user devices 12A, 12B generate query requests and provide the query requests in query files to the servers 16, 20, as shown. Paragraph 0070 teaches query request signal is generated, which may include: a user ID; a user device ID; a timestamp of when the query request is generated; keywords and/or other user input and/or selected search identifiers; and/or other query related information.]; 
determining, based on a first data type of the information requested by the query and a second data type of the input data set, one or more data models to output the information requested by the query [Paragraph 0034 teaches search server 16 performs searches based on the query requests to provide search results to the user devices 12. Paragraph 0043 teaches the one or more machine-learned models may generate the result scores based on the search metrics 128. Paragraph 0057 teaches during operation, the user devices 12A, 12B generate query requests and provide the query requests in query files to the servers 16, 20, as shown. Paragraph 0063 teaches a search vertical describes a specific type of content on which a query is run and for which results are presented. For example, an APP store may have content related to people, sports, human activity, jobs, companies, groups, universities, etc. Subsequently, the APP store may have corresponding search verticals (e.g., sports, human activity, jobs, companies, groups, universities, etc.) for searching each type of content. Thus, a search query running on a sports search vertical will return a list of APPs on sports related APPs that match the search query. Paragraph 0066 teaches scoring models are copied and the copied versions are updated, such that old versions of the scoring models remain in the SS memory 78 and may be used by the search module 110… The search module 110 may exchange a current scoring model with one of the previously used scoring models in response to identifying search metrics that indicate the current scoring model is deficient in some manner and/or less effective than a previously used scoring model. Paragraph 0070 teaches query request signal is generated, which may include: a user ID; a user device ID; a timestamp of when the query request is generated; keywords and/or other user input and/or selected search identifiers; and/or other query related information. Paragraph 0084 teaches the system operator may update the scoring model if new content is acquired for a specific vertical (e.g., a search category, such as hotels, restaurants, APPs, images, videos, etc.). In this case, the new scoring model may be generated based on the newly acquired content. 
Note: The examiner interprets scoring models are copied and the copied versions are updated with the new content type. Updated scoring models with content of a specific type (data type) such as such as hotels, restaurants, APPs, images, videos are interpreted to read on the claimed determining, based on a first data type of the information requested by the query and a second data type of the input data set, one or more data models to output the information requested by the query. For example, a search query running on a sports search vertical will return a list of sports related APPs that match the search query. The sports vertical is interpreted to be a specific vertical associated with a content type and the content type is interpreted to be associated with the determined specific scoring model updated with content of the specific type (data type). Query request signal and query files (input data set) that are associated with the content type (second data type) of the query reads on the claimed a second data type of the input data set. In the context of the cited prior art, the scoring models generate scores and search results of a specific content type, the models are associated with their specific content type (data type), therefore search results and scores (model output data) associated with the specific content type (data type) reads on the claimed one or more data models to output the information requested by the query based on a data type of the information requested by the query.];
accessing, by the one or more processors based on the query, geographic data and associated context data from one or more data repositories [Paragraph 0057 teaches during operation, the user devices 12A, 12B generate query requests and provide the query requests in query files to the servers 16, 20, as shown. The query files may include the query related information described above and other data, such as: geographical location of the corresponding user device; an Internet protocol (IP) address of the user device; platform data for an operating system version of the user device, a device type, or a web-browser version; and partner-specific data. Note: The examiner interprets the operation of providing query files to the servers includes the claimed accessing based on the query. Query files that include geographic location data and the ip address of the user device is interpreted to read on the claimed geographic data and associated context data from one or more data repositories. The cited files are interpreted to be the claimed data repositories.]; 
providing the geographic data and the associated context data as input to the one or more data models generate model output that includes the information requested by the query; and generating, by the one or more processors, output data representing the model output in response to the query [Paragraph 0057 teaches during operation, the user devices 12A, 12B generate query requests and provide the query requests in query files to the servers 16, 20, as shown. The query files may include the query related information described above and other data, such as: geographical location of the corresponding user device; an Internet protocol (IP) address of the user device; platform data for an operating system version of the user device, a device type, or a web-browser version; and partner-specific data. Paragraph 0060 teaches user devices 12A, 12B and the servers 16, 20 provide analytics data, as described above, to the analytics server 18 for analysis, search metric generation and CTR-based scoring model updating. The analytics data may be based on the queries. Paragraph 0062 teaches the search module 110 generates search results based on the CTR-based scoring model 116 and a database of possible search documents, links, APPs and other search result items stored in the SS memory 78. Note: The cited query and files containing geographical data and ip address information provided to servers for analysis, CTR-based scoring model updating, and search results based on scoring models is interpreted to read on the claimed providing the geographic data and the associated context data as input to the one or more data models to generate model output. The search results based on analysis data from the cited query is interpreted to be the claimed generated model output, wherein the cited analysis data is provided to the CTR-based scoring model and the cited search results are based on the scoring model. Search results based on the CTR-based scoring model is interpreted to read on the claimed generate model output that includes the information requested by the query generating output data representing the model output in response to the query.]

As to claim 15:
Gholami discloses:
 The method of claim 14, wherein the determining the data models includes selecting the one or more data models from among a plurality of data models in a memory device that is accessible to the one or more processors [FIG. 4 :16, 110, and 116 teaches a search server with a search module.  Paragraph 0046 teaches the SS memory 78 may store the CTR-based scoring model 116. Paragraph 0052 teaches the analysis module 136 analyzes the analytic data 138 to generate the search metrics 128. Paragraph 0060 teaches the analytics data may be based on the queries, the search results and corresponding search related information. Paragraph 0087 teaches the CTR-based scoring module 112 may switch from the second CTR-based scoring model back to the first CTR-based scoring model if the search metrics meet certain conditions, which may be defined by the system operator. Paragraph 0066 teaches the search module 110 may exchange a current scoring model with one of the previously used scoring models in response to identifying search metrics that indicate the current scoring model is deficient in some manner and/or less effective than a previously used scoring model. Paragraph 0110 teaches the term ‘module’ may refer to, be part of, or include processor hardware (shared, dedicated, or group) that executes code and memory hardware (shared, dedicated, or group) that stores code executed by the processor hardware. Paragraph 0112 teaches group processor hardware encompasses a microprocessor that, in combination with additional microprocessors. Note: The examiner interprets the cited analysis module, CTR based scoring module, and search module to be in memory hardware SS memory on a search server that including the process of storing and switching data models reads on the claimed selecting the one or more data models from among a plurality of data models in a memory device that is accessible to the one or more processors.]

As to claim 16:
Murphy discloses:
The method of claim 14, wherein the determining the data models comprises: searching a plurality of data models stored in a memory device to determine whether the plurality of data models include a particular data model to output the information requested by the query [Paragraph 0034 teaches search server 16 performs searches based on the query requests to provide search results to the user devices 12. The normalized CTR module 24 determines normalized CTRs based on analytics data corresponding to the query requests and search results to provide an indication of user engagement with the search results. The CTR-based scoring module 22 updates a CTR-based scoring model based on the normalized CTRs. The CTR-based scoring model is used when conducting searches to provide and rank search results. Paragraph 0043 teaches the CTR-based scoring model 116 includes one or more machine learning models (e.g., a supervised learning model) configured to receive the search metrics 128. Paragraph 0047 teaches the analytics server 18 includes the operating (or analytics) system 44, which analyzes analytics data and generates search metrics 128 for updating the CTR-based search model 116. Paragraph 0052 teaches the analysis module 136 analyzes the analytic data 138 to generate the search metrics 128. Paragraph 0060 teaches the analytics data may be based on the queries, the search results and corresponding search related information. Paragraph 0063 teaches a search vertical describes a specific type of content on which a query is run and for which results are presented.  Paragraph 0084 teaches the CTR-based scoring model 116 is updated based on the search metrics received…. the CTR-based scoring module 112 may update the CTR-based scoring model 116 if new search content has been acquired… for example, if new content is acquired for a specific vertical (e.g., a search category, such as hotels, restaurants, APPs, images, videos, etc.). In this case, the new scoring model may be generated based on the newly acquired content. Note: The examiner interprets search verticals to be description of a specific type of content on which a query is run and for which results are presented. The cited newly generated scoring models for newly acquired content used to provide scores for query results and query results is interpreted to read on the claimed determining that the plurality of data models do not include a particular data model to output the information requested by the query. To further elaborate, the examiner interprets new scoring models to be models that did not exist prior to the creation of the new model, wherein the new model is generated due to newly acquired search content from the received search metrics. The examiner interprets the process of updating the scoring data models and generating new scoring data models due to newly acquired search content or search categories must include determining that the existing scoring data model hasn’t been updated or generated to produce scores associated with search results requested by the query (output the information requested by the query). Switching to a different data model is interpreted to be a result of the claimed searching for the plurality of data models. Switching to a different data model is interpreted to be the result of a determination of that, based search metrics, the data model would not provide sufficient output.]; and 
in response to determining that the plurality of data models do not include the particular data model, automatically generating the particular data model using an automatic machine learning model building process [Paragraph 0043 teaches the CTR-based scoring model 116 includes one or more machine learning models (e.g., a supervised learning model) configured to receive the search metrics 128. Paragraph 0047 teaches the analytics server 18 includes the operating (or analytics) system 44, which analyzes analytics data and generates search metrics 128 for updating the CTR-based search model 116. Paragraph 0052 teaches the analysis module 136 analyzes the analytic data 138 to generate the search metrics 128. Paragraph 0060 teaches the analytics data may be based on the queries, the search results and corresponding search related information. Paragraph 0084 teaches for example, the system operator may update the scoring model if new content is acquired for a specific vertical (e.g., a search category, such as hotels, restaurants, APPs, images, videos, etc.). In this case, the new scoring model may be generated based on the newly acquired content. Note: The examiner interprets search verticals to be description of a specific type of content on which a query is run and for which results are presented. The cited newly generated scoring models for newly acquired content used to provide scores for query results and query results is interpreted to read on the claimed determining that the plurality of data models do not include a particular data model to output the information requested by the query. To further elaborate, the examiner interprets new scoring models to be models that did not exist prior to the creation of the new model, wherein the new model is generated due to newly acquired search content from the received search metrics. The examiner interprets the process of updating the scoring data models and generating new scoring data models due to newly acquired search content or search categories must include determining that the existing scoring data model hasn’t been updated or generated to produce scores associated with search results requested by the query (output the information requested by the query). Generating new scoring models in response to newly acquired search content is interpreted to read on the claimed automatically generating the particular data model. One or more machine learning models that receive search metrics and are associated with scoring models is interpreted to read on the claimed generating the particular data model using an automatic machine learning model building process, wherein search metrics and machine learning models are used to update scoring models and generate new scoring models.] 

As to claim 17:
Murphy discloses: 
The method of claim 14, further comprising, before receiving the query [Paragraph 0079 teaches the system may support storing collected data for later retrieval. Note: The examiner interprets storing collected data for later retrieval to be the claimed before receiving query for data retrieval.]: 
obtaining, by the one or more processors, electronic records from a plurality of distinct data sources [Paragraph 0049 teaches data sources may include inventory sources, travel data providers, media providers, meteorological data providers such as the National Weather Service, news aggregators, and location based data providers such as Google Maps Paragraph 0079 teaches to collect data, the system may use a real-time connection to data sources, such as an Application Programming Interface, or use techniques known in the art as crawling and screen scraping, or use other techniques known in the art for data retrieval and transmission. Note: The examiner interprets the cited data collected to be the claimed electronic records and the cited inventory sources, travel data providers, media providers, meteorological data providers such as the National Weather Service, news aggregators, and location based data providers such as Google Maps to be the claimed plurality of distinct data sources.]; 
generating, by the one or more processors, data including at least a portion of the geographic data, the associated context data, or both, based on the electronic records; and storing the generated data at the one or more data repositories [Paragraph 0048 teaches collecting and organizing price data, availability data, amenities data, descriptive summaries, media, reviews, geographical data, meteorological data, news, events and calendar data, social media data and other data; (ii) creating and applying rules, logic and statistical algorithms to translate data received from data sources into values of variables suitable for quantitative analysis. Paragraph 0171 teaches the system 70 receives data over a network 74 from an external data source 76. In step 82, the system stores the received data in a database. Note: The examiner interprets the collecting, organizing, and translating received data from sources to values of variables suitable for quantitative analysis to read on the claimed generating data including at least a portion of the geographic data, the associated context data, or both, based on the electronic records; and storing the generated data at the one or more data repositories wherein the cited collecting, storing, and translating data is interpreted to read on the claimed generating data and storing data one or more repositories. To further elaborate, the cited database (see Paragraph 0171) storing data from external sources is interpreted to be the claimed data repositories.].

As to claim 18:
Gholami discloses:
The method of claim 14, wherein a first data model of the one or more data models is configured to generate a first model result based on the geographic data and associated context data, and wherein a second data model of the one or more data models is configured to generate a second model result based on the first model result, and wherein the model output is determined based on the second model result [Paragraph 0057 teaches during operation, the user devices 12A, 12B generate query requests and provide the query requests in query files to the servers 16, 20, as shown. The query files may include the query related information described above and other data, such as: geographical location of the corresponding user device; an Internet protocol (IP) address of the user device; platform data for an operating system version of the user device, a device type, or a web-browser version; and partner-specific data. Paragraph 0060 teaches user devices 12A, 12B and the servers 16, 20 provide analytics data, as described above, to the analytics server 18 for analysis, search metric generation and CTR-based scoring model updating. The analytics data may be based on the queries. Paragraph 0062 teaches the search module 110 generates search results based on the CTR-based scoring model 116 and a database of possible search documents, links, APPs and other search result items stored in the SS memory 78. Note: The cited query and files containing geographical data and ip address information provided to servers for analysis, CTR-based scoring model updating, and search results based on scoring models is interpreted to read on the claimed providing the geographic data and the associated context data as input to the one or more data models to generate model output. The search results based on analysis data from the cited query is interpreted to be the claimed generated model output, wherein the cited analysis data is provided to the CTR-based scoring model and the cited search results are based on the scoring model. Search results based on the CTR-based scoring model is interpreted to read on the claimed generate model output that includes the information requested by the query generating output data representing the model output in response to the query. Furthermore, an updated (a second) model based on output from previous (a first) model based on queries that include geographic data to output search results (model output determined based on the second model result) reads on these limitations.]

As to claim 19:
Gholami discloses:
A computer-readable storage device storing instructions that are executable by one or more processors to cause the one or more processor to perform operations comprising: 
receiving a query [Paragraph 0057 teaches during operation, the user devices 12A, 12B generate query requests and provide the query requests in query files to the servers 16, 20, as shown.]; 
identifying information requested by the query and an input data set identified by the query [Paragraph 0034 teaches search server 16 performs searches based on the query requests to provide search results to the user devices 12. Paragraph 0057 teaches during operation, the user devices 12A, 12B generate query requests and provide the query requests in query files to the servers 16, 20, as shown. Paragraph 0070 teaches query request signal is generated, which may include: a user ID; a user device ID; a timestamp of when the query request is generated; keywords and/or other user input and/or selected search identifiers; and/or other query related information.]; 
determining, based on a first data type of the information requested by the query and a second data type of the input data set, one or more data models to output the information requested by the query [Paragraph 0034 teaches search server 16 performs searches based on the query requests to provide search results to the user devices 12. Paragraph 0043 teaches the one or more machine-learned models may generate the result scores based on the search metrics 128. Paragraph 0057 teaches during operation, the user devices 12A, 12B generate query requests and provide the query requests in query files to the servers 16, 20, as shown. Paragraph 0063 teaches a search vertical describes a specific type of content on which a query is run and for which results are presented. For example, an APP store may have content related to people, sports, human activity, jobs, companies, groups, universities, etc. Subsequently, the APP store may have corresponding search verticals (e.g., sports, human activity, jobs, companies, groups, universities, etc.) for searching each type of content. Thus, a search query running on a sports search vertical will return a list of APPs on sports related APPs that match the search query. Paragraph 0066 teaches scoring models are copied and the copied versions are updated, such that old versions of the scoring models remain in the SS memory 78 and may be used by the search module 110… The search module 110 may exchange a current scoring model with one of the previously used scoring models in response to identifying search metrics that indicate the current scoring model is deficient in some manner and/or less effective than a previously used scoring model. Paragraph 0070 teaches query request signal is generated, which may include: a user ID; a user device ID; a timestamp of when the query request is generated; keywords and/or other user input and/or selected search identifiers; and/or other query related information. Paragraph 0084 teaches the system operator may update the scoring model if new content is acquired for a specific vertical (e.g., a search category, such as hotels, restaurants, APPs, images, videos, etc.). In this case, the new scoring model may be generated based on the newly acquired content. 
Note: The examiner interprets scoring models are copied and the copied versions are updated with the new content type. Updated scoring models with content of a specific type (data type) such as such as hotels, restaurants, APPs, images, videos are interpreted to read on the claimed determining, based on a first data type of the information requested by the query and a second data type of the input data set, one or more data models to output the information requested by the query. For example, a search query running on a sports search vertical will return a list of sports related APPs that match the search query. The sports vertical is interpreted to be a specific vertical associated with a content type and the content type is interpreted to be associated with the determined specific scoring model updated with content of the specific type (data type). Query request signal and query files (input data set) that are associated with the content type (second data type) of the query reads on the claimed a second data type of the input data set. In the context of the cited prior art, the scoring models generate scores and search results of a specific content type, the models are associated with their specific content type (data type), therefore search results and scores (model output data) associated with the specific content type (data type) reads on the claimed one or more data models to output the information requested by the query based on a data type of the information requested by the query.];
 accessing, based on the query, geographic data and associated context data from one or more data repositories [Paragraph 0057 teaches during operation, the user devices 12A, 12B generate query requests and provide the query requests in query files to the servers 16, 20, as shown. The query files may include the query related information described above and other data, such as: geographical location of the corresponding user device; an Internet protocol (IP) address of the user device; platform data for an operating system version of the user device, a device type, or a web-browser version; and partner-specific data. Note: The examiner interprets the operation of providing query files to the servers includes the claimed accessing based on the query. Query files that include geographic location data and the ip address of the user device is interpreted to read on the claimed geographic data and associated context data from one or more data repositories. The cited files are interpreted to be the claimed data repositories.]; 
providing the geographic data and the associated context data as input to the one or more data models to generate model output that includes the information requested by the query; and generating output data representing the model output in response to the query [Paragraph 0057 teaches during operation, the user devices 12A, 12B generate query requests and provide the query requests in query files to the servers 16, 20, as shown. The query files may include the query related information described above and other data, such as: geographical location of the corresponding user device; an Internet protocol (IP) address of the user device; platform data for an operating system version of the user device, a device type, or a web-browser version; and partner-specific data. Paragraph 0060 teaches user devices 12A, 12B and the servers 16, 20 provide analytics data, as described above, to the analytics server 18 for analysis, search metric generation and CTR-based scoring model updating. The analytics data may be based on the queries. Paragraph 0062 teaches the search module 110 generates search results based on the CTR-based scoring model 116 and a database of possible search documents, links, APPs and other search result items stored in the SS memory 78. Note: The cited query and files containing geographical data and ip address information provided to servers for analysis, CTR-based scoring model updating, and search results based on scoring models is interpreted to read on the claimed providing the geographic data and the associated context data as input to the one or more data models to generate model output. The search results based on analysis data from the cited query is interpreted to be the claimed generated model output, wherein the cited analysis data is provided to the CTR-based scoring model and the cited search results are based on the scoring model. Search results based on the CTR-based scoring model is interpreted to read on the claimed generate model output that includes the information requested by the query generating output data representing the model output in response to the query.]

As to claim 20:
Gholami discloses:
The computer-readable storage device of claim 19, wherein the operations further comprise automatically generating the one or more data models using an automatic machine learning model building process in response to the one or more processors determining that a plurality of data models stored at the computer readable storage device do not include a particular data model to output the information requested by the query [Paragraph 0034 teaches search server 16 performs searches based on the query requests to provide search results to the user devices 12. The normalized CTR module 24 determines normalized CTRs based on analytics data corresponding to the query requests and search results to provide an indication of user engagement with the search results. The CTR-based scoring module 22 updates a CTR-based scoring model based on the normalized CTRs. The CTR-based scoring model is used when conducting searches to provide and rank search results. Paragraph 0043 teaches the CTR-based scoring model 116 includes one or more machine learning models (e.g., a supervised learning model) configured to receive the search metrics 128. Paragraph 0047 teaches the analytics server 18 includes the operating (or analytics) system 44, which analyzes analytics data and generates search metrics 128 for updating the CTR-based search model 116. Paragraph 0052 teaches the analysis module 136 analyzes the analytic data 138 to generate the search metrics 128. Paragraph 0060 teaches the analytics data may be based on the queries, the search results and corresponding search related information. Paragraph 0063 teaches a search vertical describes a specific type of content on which a query is run and for which results are presented.  Paragraph 0084 teaches the CTR-based scoring model 116 is updated based on the search metrics received…. the CTR-based scoring module 112 may update the CTR-based scoring model 116 if new search content has been acquired… for example, if new content is acquired for a specific vertical (e.g., a search category, such as hotels, restaurants, APPs, images, videos, etc.). In this case, the new scoring model may be generated based on the newly acquired content. Note: The examiner interprets search verticals to be description of a specific type of content on which a query is run and for which results are presented. The cited newly generated scoring models for newly acquired content used to provide scores for query results and query results is interpreted to read on the claimed determining that the plurality of data models do not include a particular data model to output the information requested by the query. To further elaborate, the examiner interprets new scoring models to be models that did not exist prior to the creation of the new model, wherein the new model is generated due to newly acquired search content from the received search metrics. The examiner interprets the process of updating the scoring data models and generating new scoring data models due to newly acquired search content or search categories must include determining that the existing scoring data model hasn’t been updated or generated to produce scores associated with search results requested by the query (output the information requested by the query). Generating new scoring models in response to newly acquired search content is interpreted to read on the claimed automatically generating the particular data model. One or more machine learning models that receive search metrics and are associated with scoring models is interpreted to read on the claimed generating the particular data model using an automatic machine learning model building process, wherein search metrics and machine learning models are used to update scoring models and generate new scoring models.]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 are rejected under 35 U.S.C. 103 as being unpatentable over Gholami et al. (U.S. Publication No.: US 20170109413 A1) hereinafter Gholami, in view of Simanek (U.S. Publication No.: US 20130006725 A1) hereinafter Simanek.
As to claim 3:
Gholami discloses:
The system of claim 2, wherein the determining the one or more data models includes selecting the one or more data models from among the plurality of data models based on the query and the respective type of model output data of each data model [Paragraph 0052 teaches the analysis module 136 analyzes the analytic data 138 to generate the search metrics 128. Paragraph 0060 teaches the analytics data may be based on the queries, the search results and corresponding search related information. Paragraph 0063 teaches a search vertical describes a specific type of content on which a query is run and for which results are presented. Paragraph 0066 teaches the search module 110 may exchange a current scoring model with one of the previously used scoring models in response to identifying search metrics that indicate the current scoring model is deficient in some manner and/or less effective than a previously used scoring model. Paragraph 0087 teaches the CTR-based scoring module 112 may switch from the second CTR-based scoring model back to the first CTR-based scoring model if the search metrics meet certain conditions, which may be defined by the system operator. Note: The examiner interprets the first and second scoring model to be the claimed plurality of data models, switching from second data model to the first is interpreted to read on the claimed selecting the one or more data model from among the plurality of data models based on the query. The cited search metrics used to determine the selected scoring model is interpreted to be based on analytics data and the analytics data is interpreted to be based the received query. The examiner interprets analytics data includes search results that are of specific content type from an associated scoring model to read on the claimed selecting the one or more data model from among the plurality of data models based on the respective type of model output data of each data model.

Gholami discloses all of the limitations as set forth in claim 1 and 2 but does not appear to expressly disclose wherein the plurality of data models include a traffic projection data model, a population demographics data model, a bus route data model, a shipping route data model, a toll pricing data model, an advertising location data model, a mobile advertising data model, or a combination thereof.
Simanek discloses:
a toll pricing data model [Paragraph 0058 teaches tolling process 400 also includes constructing a toll pricing model based on identified data sources, at operation 404. For example, a tolling system may construct a toll pricing model (see FIG. 5, for example) by integrating multiple discrete tolling rules. The tolling rules may be generated based on the types of data collected by identified data sources. Further, in some examples, the tolling system may reconstruct a previously constructed toll pricing model based on new types of data collected by additional data sources as they are added to the network. Note: The examiner interprets toll pricing model to read on the claimed toll pricing data model since the cited toll pricing model incorporates tolling rules associated toll pricing.], a traffic projection data model, a population demographics data model, a bus route data model, a shipping route data model, an advertising location data model, a mobile advertising data model, or a combination thereof.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Gholami, by incorporating the use of a tolling process that includes the use of a toll pricing model (see Simanek Paragraph 0058 ), because both applications are directed to analyzing and processing geographical data and geographical data retrieval; incorporating the use of a tolling process that includes the use of a toll pricing model provides comprehensive and robust tracking of road usage by vehicle owning entities (see Simandek Paragraph 0040). 

Claim(s) 5-8, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gholami et al. (U.S. Publication No.: US 20170109413 A1) hereinafter Gholami, in view of Murphy (U.S. Publication No.: US 20140089020 A1) hereinafter Murphy.
As to claim 5:
Gholami discloses all of the limitations as set forth in claim 1 but does not appear to expressly disclose the system of claim 1, wherein the operations further comprise, before receiving the query: obtaining electronic records from a plurality of distinct data sources; generating data including at least a portion of the geographic data, the associated context data, or both, based on the electronic records; and storing the generated data at the one or more data repositories.
Murphy discloses: 
The system of claim 1, wherein the operations further comprise, before receiving the query [Paragraph 0079 teaches the system may support storing collected data for later retrieval. Note: The examiner interprets storing collected data for later retrieval to be the claimed before receiving query for data retrieval.]: obtaining electronic records from a plurality of distinct data sources [Paragraph 0049 teaches data sources may include inventory sources, travel data providers, media providers, meteorological data providers such as the National Weather Service, news aggregators, and location based data providers such as Google Maps Paragraph 0079 teaches to collect data, the system may use a real-time connection to data sources, such as an Application Programming Interface, or use techniques known in the art as crawling and screen scraping, or use other techniques known in the art for data retrieval and transmission. Note: The examiner interprets the cited data collected to be the claimed electronic records and the cited inventory sources, travel data providers, media providers, meteorological data providers such as the National Weather Service, news aggregators, and location based data providers such as Google Maps to be the claimed plurality of distinct data sources.]; generating data including at least a portion of the geographic data, the associated context data, or both, based on the electronic records; and storing the generated data at the one or more data repositories [Paragraph 0048 teaches collecting and organizing price data, availability data, amenities data, descriptive summaries, media, reviews, geographical data, meteorological data, news, events and calendar data, social media data and other data; (ii) creating and applying rules, logic and statistical algorithms to translate data received from data sources into values of variables suitable for quantitative analysis. Paragraph 0171 teaches the system 70 receives data over a network 74 from an external data source 76. In step 82, the system stores the received data in a database. Note: The examiner interprets the collecting, organizing, and translating received data from sources to values of variables suitable for quantitative analysis to read on the claimed generating data including at least a portion of the geographic data, the associated context data, or both, based on the electronic records; and storing the generated data at the one or more data repositories wherein the cited collecting, storing, and translating data is interpreted to read on the claimed generating data and storing data one or more repositories. To further elaborate, the cited database (see Paragraph 0171) storing data from external sources is interpreted to be the claimed data repositories.] 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Gholami, by incorporating the use of Google Maps to collect, store, and translate data for later retrieval (see Murphy Paragraph 0048, 0049, 0079, and 0171 ), because both applications are directed to analyzing and processing geographical data and geographical data retrieval; incorporating the use of Google Maps to collect, store, and translate data for later retrieval significantly improves consumer choice (see Murphy Paragraph 0033).

As to claim 6:
Gholami and Murphy discloses all of the limitations as set forth in claims 1 and 5. 
Murphy also discloses:
The system of claim 5, wherein the plurality of distinct data sources includes one or more of a government digital records database or a map provider database [Paragraph 0049 teaches data sources may include inventory sources, travel data providers, media providers, meteorological data providers such as the National Weather Service, news aggregators, and location based data providers such as Google Maps Paragraph 0079 teaches to collect data, the system may use a real-time connection to data sources, such as an Application Programming Interface, or use techniques known in the art as crawling and screen scraping, or use other techniques known in the art for data retrieval and transmission. Note: Google Maps to be the claimed map provider database and to be included the claimed plurality of distinct data sources.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Gholami, by incorporating the use of Google Maps to collect, store, and translate data for later retrieval (see Murphy Paragraph 0049), because both applications are directed to analyzing and processing geographical data and geographical data retrieval; incorporating the use of Google Maps to collect, store, and translate data for later retrieval significantly improves consumer choice (see Murphy Paragraph 0033).

As to claim 7:
Gholami and Murphy discloses all of the limitations as set forth in claims 1 and 5. 
Murphy also discloses:
The system of claim 5, wherein the electronic records include real estate data, topographic data, infrastructure data, geologic data, descriptions of named or designated locations, or a combination thereof [Paragraph 0049 teaches data sources may include inventory sources, travel data providers, media providers, meteorological data providers such as the National Weather Service, news aggregators, and location based data providers such as Google Maps. Note: The examiner interprets data from data sources to be electronic records, wherein data from location based data providers is interpreted to include descriptions of named or designated locations and data from inventory sources is interpreted to reasonably include real estate data. In the context of the cited prior art, inventory sources reasonably includes real estate data for rent.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Gholami, by incorporating location based data providers and inventory sources to collect, store, and translate data for later retrieval (see Murphy Paragraph 0049), because both applications are directed to analyzing and processing geographical data and geographical data retrieval; incorporating location based data providers and inventory sources to collect, store, and translate data for later retrieval significantly improves consumer choice (see Murphy Paragraph 0033).

As to claim 8:
Gholami and Murphy discloses all of the limitations as set forth in claims 1 and 5. 
Murphy also discloses:
The system of claim 5, wherein the electronic records include weather data, social media data, video streams, internet-of-things device data, transportation data, security data, healthcare data, utility data, event data, or a combination thereof [Paragraph 0048 teaches collecting and organizing social media data].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Gholami, by incorporating the use of social media to collect, store, and translate data for later retrieval (see Murphy Paragraph 0048), because both applications are directed to analyzing and processing geographical data and geographical data retrieval; incorporating the use of social media to collect, store, and translate data for later retrieval significantly improves consumer choice (see Murphy Paragraph 0033).

As to claim 11:
Gholami and Murphy discloses all of the limitations as set forth in claims 1 and 5. 
Murphy also discloses:
The system of claim 5, wherein the electronic records include at least one image, and wherein the generating the generated data includes analyzing the image to generate information descriptive of the image [Paragraph 0048 teaches the rentable unit analysis system may support one or more of the following: (i) collecting and organizing…descriptive summaries, media, social media data and other data. Paragraph 0161 teaches the desire to share their experiences relating to a group trip through review writing, image posting, video posting, and various other forms of media. Currently, such sharing is largely scattered and uncoordinated across social media platforms and, within each social media platforms, scattered across user accounts. The trip management tools 36 of the Suite-Splitter system 10 may facilitate sharing of reviews and media. Note: The examiner interprets collecting social media that includes images that are scattered and uncoordinated to read on the claimed electronic records include at least one image. The descriptive summaries as part of the collecting and organizing process is interpreted to read on the claimed generated data includes analyzing the image to generate information descriptive of the image. The examiner interprets the descriptive summaries to be associated the collecting of organization of scattered and uncoordinated image posting from social media.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Gholami, by incorporating the use of social media that includes images to collect, store, and translate data for later retrieval (see Murphy Paragraph 0048), because both applications are directed to analyzing and processing geographical data and geographical data retrieval; incorporating the use of social media that includes images to collect, store, and translate data for later retrieval significantly improves consumer choice (see Murphy Paragraph 0033).

As to claim 17:
Murphy discloses: 
The method of claim 14, further comprising, before receiving the query [Paragraph 0079 teaches the system may support storing collected data for later retrieval. Note: The examiner interprets storing collected data for later retrieval to be the claimed before receiving query for data retrieval.]: 
obtaining, by the one or more processors, electronic records from a plurality of distinct data sources [Paragraph 0049 teaches data sources may include inventory sources, travel data providers, media providers, meteorological data providers such as the National Weather Service, news aggregators, and location based data providers such as Google Maps Paragraph 0079 teaches to collect data, the system may use a real-time connection to data sources, such as an Application Programming Interface, or use techniques known in the art as crawling and screen scraping, or use other techniques known in the art for data retrieval and transmission. Note: The examiner interprets the cited data collected to be the claimed electronic records and the cited inventory sources, travel data providers, media providers, meteorological data providers such as the National Weather Service, news aggregators, and location based data providers such as Google Maps to be the claimed plurality of distinct data sources.]; 
generating, by the one or more processors, data including at least a portion of the geographic data, the associated context data, or both, based on the electronic records; and storing the generated data at the one or more data repositories [Paragraph 0048 teaches collecting and organizing price data, availability data, amenities data, descriptive summaries, media, reviews, geographical data, meteorological data, news, events and calendar data, social media data and other data; (ii) creating and applying rules, logic and statistical algorithms to translate data received from data sources into values of variables suitable for quantitative analysis. Paragraph 0171 teaches the system 70 receives data over a network 74 from an external data source 76. In step 82, the system stores the received data in a database. Note: The examiner interprets the collecting, organizing, and translating received data from sources to values of variables suitable for quantitative analysis to read on the claimed generating data including at least a portion of the geographic data, the associated context data, or both, based on the electronic records; and storing the generated data at the one or more data repositories wherein the cited collecting, storing, and translating data is interpreted to read on the claimed generating data and storing data one or more repositories. To further elaborate, the cited database (see Paragraph 0171) storing data from external sources is interpreted to be the claimed data repositories.].


Claim(s) 9 are rejected under 35 U.S.C. 103 as being unpatentable over Gholami et al. (U.S. Publication No.: US 20170109413 A1) hereinafter Gholami, in view of Murphy (U.S. Publication No.: US 20140089020 A1) hereinafter Murphy, and further in view of Sutton et al. (U.S. Publication No.: US 20140280073 A1) hereinafter Sutton
 As to claim 9:
Gholami and Murphy discloses all of the limitations as set forth in claim 1 and 5 but do not appear to expressly disclose the system of claim 5, wherein the electronic records include two or more sets of time series data and generating the generated data includes time aligning the two or more sets of time series data.
Sutton discloses:
The system of claim 5, wherein the electronic records include two or more sets of time series data and generating the generated data includes time aligning the two or more sets of time series data [Paragraph 0014 teaches a method of performing event based analysis comprising performing a first query on a first data source to obtain a first set of records based on a first event, the first set of records including an analysis dimension variable and a first time dimension variable; performing a second query on a second data source, the second query independent from the first query, to obtain a second set of records based on a second event, the second set of records including the analysis dimension variable and a second time dimension variable; generating a result set by combining the first set of records and the second set of records to find an intersection of the two sets based at least partly on the first time dimension variable and the second time dimension variable; and generating a binary mapping from the result set to establish a distinct set of values of the analysis dimension variable that match the intersection of the two sets. Note: The examiner interprets the cited obtain a first set of records based on a first event, the first set of records including an analysis dimension variable and a first time dimension variable and the cited obtain a second set of records based on a second event, the second set of records including the analysis dimension variable and a second time dimension variable to read on the claimed electronic records include two or more sets of time series data, wherein the first and second time dimension variable is interpreted to be the two or more sets of time series data. The cited generating a result set by combining the first set of records and the second set of records to find an intersection of the two sets based at least partly on the first time dimension variable and the second time dimension variable is interpreted to read on the claimed generating the generated data includes time aligning the two or more sets of time series data, wherein the intersection of the two sets based at least partly on the first time dimension variable and the second time dimension variable is interpreted to claimed aligning. The cited generated binary mapping further reads on the claimed aligning the two or more sets of time series data, wherein the mapping matching the intersection of the first and second sets of the time dimension variables.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Gholami and Murphy, by incorporating the two sets of time dimension variables and finding intersections between the sets of time dimension variables (see Sutton Paragraph 0014), because both applications are directed to analyzing and processing geographical data and geographical data retrieval; incorporating the two sets of time dimension variables and finding intersections between the sets of time dimension variables provide the public with a useful choice (see Sutton Paragraph 0013).

Claim(s) 10 are rejected under 35 U.S.C. 103 as being unpatentable over Gholami et al. (U.S. Publication No.: US 20170109413 A1) hereinafter Gholami, in view of Murphy (U.S. Publication No.: US 20140089020 A1) hereinafter Murphy, and further in view of Zhang et al. (U.S. Publication No.: US 20160162532) hereinafter Zhang.
As to claim 10:
Gholami and Murphy discloses all of the limitations as set forth in claim 1 and 5 but do not appear to expressly disclose the system of claim 5, wherein the electronic records include two or more conflicting records, and wherein the generating the generated data includes reconciling the two or more conflicting records.
Zhang discloses:
The system of claim 5, wherein the electronic records include two or more conflicting records [Paragraph 0041 teaches when conflicts arise, embodiments provided herein can define the conflict detection rules and implement agents to catch multiple content sources providing conflicting data on the same partition or section for the same item. Note: The examiner interprets conflicting data to be the claimed conflicting records and the cited data to be the claimed electronic records.], and wherein the generating the generated data includes reconciling the two or more conflicting records [Paragraph 0041 teaches the system will detect the discrepancy and take proper actions to reconcile the conflict. Still further, embodiments may be configured to define the conflict reconciliation rules and implement agents to automatically resolve conflicts. Note: The examiner interprets the cited rules to take proper action and reconcile conflicts where a discrepancy (two or more conflicting records) reads on the claimed generating the generated data includes reconciling the two or more conflicting records. Data that reconciliation is interpreted to include generating data.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Gholami and Murphy, by incorporating a reconciliation to resolve conflicting data from multiple sources (see Zhang Paragraph 0041), because both applications are directed to analyzing and processing media data and media data retrieval; incorporating a reconciliation to resolve conflicting data from multiple sources provides a simple and robust solution for aggregating content from multiple publishers (see Zhang Paragraph 0002).

Claim(s) 12 are rejected under 35 U.S.C. 103 as being unpatentable over Gholami et al. (U.S. Publication No.: US 20170109413 A1) hereinafter Gholami, in view of Murphy (U.S. Publication No.: US 20140089020 A1) hereinafter Murphy, and further in view of Pasupalak et al. (U.S. Publication No.: US 20140012574) hereinafter Pasupalak.
As to claim 12:
Gholami and Murphy discloses all of the limitations as set forth in claim 1 and 5 but do not appear to expressly disclose the system of claim 5, wherein the electronic records include at least one natural language text, and wherein the generating the generated data includes analyzing the natural language text to identify events that are scheduled to occur in a geographic area.
Pasupalak discloses:
The system of claim 5, wherein the electronic records include at least one natural language text [Paragraph 0087 teaches time line entries may be added via device 102 such as by voice based search queries that are processed through natural language processing techniques 904 and engage a mini-app 906 for example, to process the query in a particular domain. The min-app may also receive recommendations or other data to assist, which may be sourced from social media. Paragraph 0089 teaches the timeline 1050 may include one or more timeline items 1060 that indicate items that have occurred, are occurring, and are scheduled to occur. Paragraph 0097 teaches the speech command uttered by the user is converted by ASR engine 312 into a text representation of the uttered speech command. The ASR engine 312 may direct the text representation to NLP engine 314 which is configured to identify the domain that the command relates to, at least one task that the user desired to have performed, and at least one parameter relevant to the task. In this specification, the voice input may be referred to as the "voice command" and the text representation of the voice command that is generated by the ASR engine 312 may be referred to as the "text command". Note: The examiner interprets the cited text command that has gone through natural language processing techniques reads on the claimed natural language text. The cited text commands added to the timeline with the assistance of a social media source is interpreted to be the claimed electronic records.], and wherein the generating the generated data includes analyzing the natural language text to identify events that are scheduled to occur in a geographic area [Paragraph 0087 teaches time line entries may be added via device 102 such as by voice based search queries that are processed through natural language processing techniques 904 and engage a mini-app 906 for example, to process the query in a particular domain. The min-app may also receive recommendations or other data to assist, which may be sourced from social media. Paragraph 0089 teaches the timeline 1050 may include one or more timeline items 1060 that indicate items that have occurred, are occurring, and are scheduled to occur. Paragraph 0097 teaches the speech command uttered by the user is converted by ASR engine 312 into a text representation of the uttered speech command. The ASR engine 312 may direct the text representation to NLP engine 314 which is configured to identify the domain that the command relates to, at least one task that the user desired to have performed, and at least one parameter relevant to the task. In this specification, the voice input may be referred to as the "voice command" and the text representation of the voice command that is generated by the ASR engine 312 may be referred to as the "text command". Paragraph 0110 teaches the timeline 1050 shown on FIG. 21 relates to events scheduled or that occurred on August 29, As can be seen the current weather on August 29 is 18 degrees Celsius and it is partly cloudy at the user's current geographic location. Note: The examiner interprets data on the timeline from text commands derived from NLP techniques to read on the claimed generating the generated data includes analyzing the natural language text to identify events that are scheduled to occur in a geographic area. The cited timeline including events that are scheduled to occur in the current geographic area further reads on the claimed events that are scheduled to occur in a geographic area.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Gholami and Murphy, by incorporating a timeline that is populated by text commands associated with events and the geographic location of the user utilizing a specific network architecture (see Pasupalak Paragraph 0087, 0089, 0097, and 0110), because both applications are directed to analyzing and processing geographical data and geographic data retrieval; incorporating a timeline that is populated by text commands associated with events and the geographic location of the user utilizing the network architecture of FIG.1 is advantageous compared to a stand-alone mobile computing device  (see Pasupalak Paragraph 0065 and FIG. 1).

As to claim 18:
Gholami discloses all of the limitations as set forth in claim 14 but does not appear to expressly disclose the method of claim 14, wherein the query includes an unstructured, natural language query.
Jayanti discloses:
The method of claim 14, wherein the query includes an unstructured, natural language query [Paragraph 0029 teaches a triage component 102 is provided for receiving a query as a string, and parsing the string into a set of data-retrieval requests. Paragraph 0030 teaches the query received by the triage component 102 can include context information where the context information includes data such as market data, culture data, map view data and user location data. Paragraph 0031 teaches the string can be part of a query of structured information or unstructured information such as natural language text. Note: The examiner interprets the query that can be structured or unstructured information such as natural language text that includes context information is interpreted to read on the claimed the query is an unstructured, natural language query.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Gholami and Murphy, by incorporating query that is unstructured such as natural language text (see Jayanti Paragraph 0029), because both applications are directed to analyzing and processing geographical data and geographic data retrieval; incorporating query that is unstructured such as natural language text that contains contextual information increases the possibility of success (see Jayanti Paragraph 0027).

Response to Arguments
Regarding the Office Action rejection of claims 1-20 under 35 U.S.C. 101, the applicant presents the following arguments in the June 3, 2022 remarks pages 7-10.
Applicant respectfully submits that the claims are not directed to a mental process if the steps are not practically performed in the human mind… 

Examiner respectfully presents the following response to Applicant’s remarks:
Applicant’s arguments have been fully considered but they are not persuasive. The Examiner respectfully disagrees with the applicant’s arguments regarding the Office Action rejection of claims 1-20 under 35 U.S.C. 101. As mentioned in the above 101 analysis, but for the limitation stating “receiving a query”, “accessing, based on the query, geographic data and associated context data from one or more data repositories”, “providing the geographic data and the associated context data as input to the one or more data models to generate model output that includes the information requested by the query”, “generating output data representing the model output in response to the query” as recited in claims 1, 14, and 19, “a system for data analysis of geographic data and associated context data, the system comprising: one or more processors; and one or more memory devices storing instructions that are executable by the one or more processors to perform operations” as recited in claim 1, “one or more processors” as recited in claim 14, and “a computer-readable storage device storing instructions that are executable by one or more processors to cause the one or more processor to perform operations” as recited in claim in 19, the mention of “identifying information requested by the query and an input data set identified by the query; determining, based on a first data type of the information requested by the query and a second data type of the input data set, one or more data models to output the information requested by the query” in the context of the claims, encompasses a user mentally selecting a data model associated and determining output based on the selected data model. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation using a mental processes but for the recitation of well-understood and routine components, then it falls within the and “Mental Process” groupings of abstract idea. Accordingly, the examiner maintains the claim recites an abstract idea in view of the Applicant’s arguments directed to “Applicant respectfully submits that the claims are not directed to a mental process if the steps are not practically performed in the human mind”.

Regarding the Office Action rejection of claims 1-20 under 35 U.S.C. 103, the applicant presents the following arguments in the June 3, 2022 remarks pages 10-17.
“the cited portions of Gholami fail to disclose determining, based on a first data type of information requested by a query and a second data type of an input data set, one or more data models to output the information requested by the query, as in claim 1. Hence, claim 1 is allowable.”

Applicant’s arguments have been fully considered but they are not persuasive. The Examiner respectfully disagrees with the applicant’s arguments regarding claims 1, 14, and 19’s recitation of determining, based on a first data type of the information requested by the query and a second data type of the input data set, one or more data models to output the information requested by the query. Gholami’s disclosure of a search system that includes generation of search metrics including normalized CTRs, which provide a reliable indicator of overall user engagement with results of queries sufficiently discloses the current claim language “determining, based on a first data type of the information requested by the query and a second data type of the input data set, one or more data models to output the information requested by the query” (see Gholami Paragraph 0034, 0043, 0057, 0063, 0066, and 0084). Search server 16 performs searches based on the query requests to provide search results to the user devices 12 (see Paragraph 0034). The one or more machine-learned models may generate the result scores based on the search metrics 128 (see Paragraph 0043). During operation, the user devices 12A, 12B generate query requests and provide the query requests in query files to the servers 16, 20, as shown (see Paragraph 0057). A search vertical describes a specific type of content on which a query is run and for which results are presented. For example, an APP store may have content related to people, sports, human activity, jobs, companies, groups, universities, etc. Subsequently, the APP store may have corresponding search verticals (e.g., sports, human activity, jobs, companies, groups, universities, etc.) for searching each type of content. Thus, a search query running on a sports search vertical will return a list of APPs on sports related APPs that match the search query (see Paragraph 0063). Scoring models are copied and the copied versions are updated, such that old versions of the scoring models remain in the SS memory 78 and may be used by the search module 110… The search module 110 may exchange a current scoring model with one of the previously used scoring models in response to identifying search metrics that indicate the current scoring model is deficient in some manner and/or less effective than a previously used scoring model (see Paragraph 0066). Query request signal is generated, which may include: a user ID; a user device ID; a timestamp of when the query request is generated; keywords and/or other user input and/or selected search identifiers; and/or other query related information (see Paragraph 0070). The system operator may update the scoring model if new content is acquired for a specific vertical (e.g., a search category, such as hotels, restaurants, APPs, images, videos, etc.). In this case, the new scoring model may be generated based on the newly acquired content (see Paragraph 0084). The examiner maintains the interpretation of scoring models that are copied and the copied versions are updated with the new content type. Updated scoring models with content of a specific type (data type) such as such as hotels, restaurants, APPs, images, videos are interpreted to read on the claimed determining, based on a first data type of the information requested by the query and a second data type of the input data set, one or more data models to output the information requested by the query. For example, a search query running on a sports search vertical will return a list of sports related APPs that match the search query. The sports vertical is interpreted to be a specific vertical associated with a content type and the content type is interpreted to be associated with the determined specific scoring model updated with content of the specific type (data type). Query request signals and query files (input data set) that are associated with the content type (second data type) of the query reads on the claimed a second data type of the input data set. In the context of the cited prior art, the scoring models generate scores and search results of a specific content type, the models are associated with their specific content type (data type), therefore search results and scores (model output data) associated with the specific content type (data type) reads on the claimed one or more data models to output the information requested by the query based on a data type of the information requested by the query. Therefore, in view of the applicant’s arguments, the examiner maintains independent claims 1, 14, and 19 are not allowable. As a result, in view of the applicants arguments, dependent claims are also not allowable. Further clarification through amendments to the claim language may aid in differentiating from the current prior art citation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EARL ELIAS whose telephone number is (571)272-9762. The examiner can normally be reached Monday - Friday (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EARL ELIAS/Examiner, Art Unit 2169                                                                                                                                                                                                        /BRITTANY N ALLEN/Primary Examiner, Art Unit 2169